DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US Pub.: 2018/0316574) in view of Hong (US Pub.: 2014/0018132)  and NARKINSKY et al. (US Pub.: 2015/0178063).

As per claim 1, Verma teaches/suggests a system, comprising: a client device (e.g. Fig. 2, ref. 109); a client application (e.g. Fig. 1, ref. 175) that, when executed by the client device, causes the client device to at least: transmit a capability status to a management service (e.g. Fig. 2, ref. 130) in an instance in which a plurality of device conditions of the client device are validated (e.g. associated with the transmitting of the platform status data); obtain at least one instruction that, when executed, causes the client device to at least: in an instance in which a version of at least one of: an operating system or a platform of an enterprise environment endpoint is identified, cause the client application to render a user interface on a display of the client device (e.g. associated with Fig. 6A where client device displaying/rendering migration information on display); in an instance in which a migration interface on the client device is executed to perform a migration of the client device from a first configuration to a second configuration (e.g. associated with migrating to an updated management profile and updated applications); operating with the migration interface; and operating with the migration interface, having samples of device conditions of the second configuration of the client device (Fig. 1-3; Fig. 6A; [0015]-[0016]; [0031]-[0040]; and [0063])
Verma does not teach the system comprising: 
pin the user interface to a foreground of the display; 
determine whether execution of operation was successful; and 
in an instance in which it is determined that execution of the operation was successful, transmit the samples to the management service.
Hong teaches/suggests a system, comprising: pin the user interface to a foreground of the display (e.g. associated with displaying status information showing installation status) (Fig. 12; and [0154]-[0156]).
NARKINSKY teaches/suggests a system, comprising: determine whether execution of operation was successful; and in an instance in which it is determined that execution of the operation was successful, transmit the samples to the management service (e.g. associated with sending log information to the management device indicating successful installation) ([0072]-[0085]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Hong’s displaying and NARKINSKY’s log information into Verma’s system for the benefit of consuming less power (Hong, [0006]) and properly indicating installation was successful and verified (NARKINSKY, [0079]) to obtain the invention as specified in claim 1.

As per claim 2, Verma, Hong and NARKINSKY teach/suggest all the claimed features of claim 1 above, where Verma, Hong and NARKINSKY further teach/suggest the system comprising: wherein the at least one instruction further causes the client device to at least: initiate removal of a plurality of device profiles associated with the first configuration; store a plurality of preserved settings associated with a data communication of the client device over a network; and in the instance in which it is determined that execution of the migration interface was successful: delete the plurality of device profiles associated with the first configuration; and enable the data communication of the client device by applying the plurality of preserved settings as settings on the client device (Verma, Fig. 1-3; Fig. 6A; [0015]-[0016]; [0031]-[0053]; [0063]; Hong Fig. 12; [0154]-[0156]; and NARKINSKY, [0072]-[0085]), wherein it would have been obvious that the resulting combination of the reference would further teach/suggest the above claimed features as the client device properly migrate to the updated management profile while the previous device record is being deleted.

As per claim 3, Verma, Hong and NARKINSKY teach/suggest all the claimed features of claim 1 above, where Verma, Hong and NARKINSKY further teach/suggest the system comprising: wherein the capability status comprises: a key value pair that indicates the client device is eligible for the migration (e.g. associated with indication that the client device is compatible with the management platform) (Verma, Fig. 1-3; Fig. 6A; [0015]-[0016]; [0031]-[0041]; [0063]; Hong Fig. 12; [0154]-[0156]; and NARKINSKY, [0072]-[0085]).

As per claim 4, Verma, Hong and NARKINSKY teach/suggest all the claimed features of claim 1 above, where Verma, Hong and NARKINSKY further teach/suggest the system comprising: wherein the plurality of device conditions of the client device comprises: a version of an operating system or a platform of the client device, a battery status, a version of the client application, an identifier of the migration interface, and a lack of presence of a type of a user account on the client device (Verma, Fig. 1-3; Fig. 6A; [0015]-[0016]; [0031]-[0041]; [0063]; Hong Fig. 12; [0154]-[0156]; and NARKINSKY, [0072]-[0085]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 5, Verma, Hong and NARKINSKY teach/suggest all the claimed features of claim 1 above, where Verma, Hong and NARKINSKY further teach/suggest the system comprising: wherein the at least one instruction comprises trigger data comprising at least one of: a migration certificate, a resource identifier of the migration interface, application information, migration event information, or a locator of the enterprise environment endpoint (Verma, Fig. 1-3; Fig. 6A; [0015]-[0016]; [0031]-[0041]; [0063]; Hong Fig. 12; [0154]-[0156]; and NARKINSKY, [0072]-[0085]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 6, Verma, Hong and NARKINSKY teach/suggest all the claimed features of claim 1 above, where Verma, Hong and NARKINSKY further teach/suggest the system comprising: wherein to obtain the at least one instruction comprises to cause the client device to retrieve a command from the management service (Verma, Fig. 1-3; Fig. 6A; [0015]-[0016]; [0031]-[0041]; [0063]; Hong Fig. 12; [0154]-[0156]; and NARKINSKY, [0072]-[0085]).

As per claim 7, Verma, Hong and NARKINSKY teach/suggest all the claimed features of claim 1 above, where Verma, Hong and NARKINSKY further teach/suggest the system comprising: wherein the client application is configured to obtain the at least one instruction in an instance in which a Quick Response (QR) code is captured (Verma, Fig. 1-3; Fig. 6A; [0015]-[0016]; [0031]-[0041]; [0063]; Hong Fig. 12; [0154]-[0156]; and NARKINSKY, [0072]-[0085]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 8, Verma, Hong and NARKINSKY teach/suggest all the claimed features of claim 1 above, where Verma, Hong and NARKINSKY further teach/suggest the system comprising: wherein to obtain the at least one instruction comprises to receive a file comprising an indication of a migration intent associated with the migration interface (Verma, Fig. 1-3; Fig. 6A; [0015]-[0016]; [0031]-[0041]; [0063]; Hong Fig. 12; [0154]-[0156]; and NARKINSKY, [0072]-[0085]).

As per claims 9-15, claims 9-15 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-7.

As per claims 16-20, claims 16-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1 and 3-6.


II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        October 20, 2022